DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This non-final office action is in response to the Patent Application filed on 22 October 2019.  Claims 1-19 are cancelled.  Claims 20-36 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s claim of priority to non-provisional Application No. 13/966,187, filed August 13, 2013, which claims the benefit of provisional Application No. 6 1/682,602, filed on August 13, 2012, and provisional Application No. 6 1/780,006, filed on March 13, 2013.  Thus the instant application is afforded a priority date of August 13, 2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,482,487.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the inventions are directed to inventions which are variants of receiving a request to generate an incentivized sharing deal for one or more products or services provided by a merchant, wherein the incentivized sharing deal comprises a deal in which a first user purchases a particular deal, shares the particular deal, and subsequently, upon sharing the particular deal with a threshold number of other users, including a second user, who also purchase the particular deal, receives an incentive, and in which the second user purchases the particular deal, shares the particular deal, and subsequently, upon sharing the particular deal with the threshold number of other users who also purchase the particular deal, receives the incentive; simulating, by a processor, each of a plurality of potential outcomes of one or more incentive scenarios that follow the purchase of the particular deal by the first user, the one or more incentive scenarios each indicative of one of a plurality of values for the threshold number of the other users, the threshold number of the other users being a number of other users that must purchase the particular deal for the first user to receive the incentive; determining, based on a first set of parameters, the threshold number of other users that are required to optimize a relationship between at least two additional parameters, wherein the at least two additional parameters comprise a profit margin from the incentivized sharing deal and a volume of sales for the incentivized sharing deal; and providing, over a network, the incentive sharing deal, the incentivized sharing deal comprised of the particular deal and an indication of threshold number of users that upon sharing the particular deal with, results in reception of the incentive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20, 23-27, and 30-34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
receiving a request to generate an incentivized sharing deal for one or more products or services provided by a merchant, wherein the incentivized sharing deal comprises a deal in which a first user purchases a particular deal, shares the particular deal, and subsequently, upon sharing the particular deal with a threshold number of other users, including a second user, who also purchase the particular deal, receives an incentive, and in which the second user purchases the particular deal, shares the particular deal, and subsequently, upon sharing the particular deal with the threshold number of other users who also purchase the particular deal, receives the incentive; 
simulating, by a processor, each of a plurality of potential outcomes of one or more incentive scenarios that follow the purchase of the particular deal by the first user, the one or more incentive scenarios each indicative of one of a plurality of values for the threshold number of the other users, the threshold number of the other users being a number of other users that must purchase the particular deal for the first user to receive the incentive; 
determining, based on a first set of parameters, the threshold number of other users that are required to optimize a relationship between at least two additional parameters, 
wherein the at least two additional parameters comprise a profit margin from the incentivized sharing deal and a volume of sales for the incentivized sharing deal; and 
providing, over a network, the incentive sharing deal, the incentivized sharing deal comprised of the particular deal and an indication of threshold number of users that upon sharing the particular deal with, results in reception of the incentive.

Under Step One of the analysis under the Mayo framework, claims 20 and 23-26 is/are drawn to methods (i.e., a process), claims 27 and 30-33 is/are drawn to a storage medium (i.e., a machine/manufacture), and claims 34-36 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 20, 23-27, and 30-34 is/are drawn to one of the statutory categories of invention.

Independent claims 27 and 34 recite/describe identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving a request to generate an incentivized sharing deal for one or more products or services provided by a merchant, wherein the incentivized sharing deal comprises a deal in which a first user purchases a particular deal, shares the particular deal, and subsequently, upon sharing the particular deal with a threshold number of other users, including a second user, who also purchase the particular deal, receives an incentive, and in which the second user purchases the particular deal, shares the particular deal, and subsequently, upon sharing the particular deal with the threshold number of other users who also purchase the particular deal, receives the incentive; simulating, by a processor, each of a plurality of potential outcomes of one or more incentive scenarios that follow the purchase of the particular deal by the first user, the one or more incentive scenarios each indicative of one of a plurality of values for the threshold number of the other users, the threshold number of the other users being a number of other users that must purchase the particular deal for the first user to receive the incentive; determining, based on a first set of parameters, the threshold number of other users that are required to optimize a relationship between at least two additional parameters, wherein the at least two additional parameters comprise a profit margin from the incentivized sharing deal and a volume of sales for the incentivized sharing deal; and providing, over a network, the incentive sharing deal, the incentivized sharing deal comprised of the particular deal and an indication of threshold number of users that upon sharing the particular deal with, results in reception of the incentive.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the elements underlined above, the element of using a processor or computing system communicating over a network, to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [55] recites “processing devices may be one or more application server(s) 205. The one or more application servers may be protected by one or more security devices, such as a firewall 210. The application server 205 includes a combination of hardware and software to provide and manage the deal offers to the interface of the user devices 101 via the communication paths 115. The application server 205 can include a combination of memory and input/output devices,” written description paragraph [57] recites “many different configurations, combinations of devices, and numbers of devices may be provided for any particular commerce system 100. For example, although only one application server (e.g., 205) and associate database 236 are shown, it will be appreciated that in actual implementation other configurations of servers or combining of servers may be provided or banks of a number of these machines as necessary may be provided to handle the number of users, data, and traffic that a particular implementation of a service provider system 110 handles,” written description paragraph [58] recites “other types of hardware may be used, such as various types of computers featuring any of various processors running any of several operating systems. In addition, service provider system 110 may be configured to provide a location that is centralized and/or remote from the perspective of the user. The central location may be one physical location, such as a room, building, or campus providing the hardware components of the system 110. However, in reality the central location may be virtual or distributed where services are provided, content are accessed from, and data is stored over a number of distributed systems and/or geographic locations. In other words, although the service provider system 110 is shown in FIG. 1 as being a single entity, other configurations wherein the applications, processing, services, content, and data are distributed both in terms of devices and geographical location are within the meaning of the service provider system.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 23-26 and 30-33 are directed to the judicial exception as explained above for Claims 1 and 27 and are further directed to limitations detailing the time and manner in which purchases are made by users, changes over time, a probability of a recipient purchasing a deal, and a relative measure of organic and additional sharing.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 23-26 and 30-33 do not add more to the abstract idea of independent Claims 1 and 27 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Signals per se
Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. Independent claim 27 references "A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions…:"  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  Applicant’s claim of a “computer program product comprising” in the preamble of the claim is a non-tangible product interpreted by the Examiner as software per se.  This open ended definition does not explicitly exclude carrier signals or propagating waves. Therefore the broadest reasonable interpretation of the term “computer program product comprising” includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media" at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  While the Examiner acknowledges the inclusion of a non-transitory computer readable storage medium as part of the preamble, the inclusion of a computer program product renders the claim as not directed to statutory subject matter.  Amending the preamble of the independent claim 27 to recite “A non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions…," should overcome this issue.  As well, amending dependent claims to recite, “A non-transitory computer-readable storage medium,” or similar variant, should overcome the issue.

Eligibility under 35 USC 101
The Examiner has determined that claims 21, 22, 28, 29, 35, and 36 are eligible under 35 USC 101.  Incorporation of the subject matter of claims 21, 22, 28, 29, 35, and 36 into the respective independent claims from which they depend would render the instant invention eligible under 35 USC 101.
Claims 21, 22, 28, 29, 35, and 36 are determined, under analysis under Step 2A Prong One to be directed to the abstract idea as detailed above for the independent claims from which they depend.  However, the claimed steps wherein each function implementing the simulating is explicitly modular, enabling statistics to be mined or postulated for a given dataset and swapped, allowing comparison for differing behaviors of any desired scenario and wherein the determining of the threshold number of other users that are required to optimize the relationship between at least two additional parameters comprises: receiving a portion of the first set of parameters, including a time period; setting a time unit to zero; incrementing the time period one time unit; determining a number of users for the time unit; determining a number of purchases for the determined number of users; adding to a time unit profit value; determining a number of shares for users making a purchase is determined; determining the number of purchases of persons with whom deal is shared; adding to the time unit profit value; determining the number of users reaching the incentive; subtracting a cost of the incentive from the time unit profit value; determining time unit profit value for the time unit; adding time unit profit value to a total profit value; determining whether the time period is reached; if not, incrementing time unit; and repeating until time period is reached are determined to further direct the claimed invention to a practical application.  The limitations of dependent claims 21, 22, 28, 29, 35, and 36, claiming the swapping of statistics with respect to given datasets and the performance of user activities constrained by a repeating measure of a time period, results in the claims being further directed to a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682